UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 Commission file number: 000-51765 Bay National Corporation (Exact name of registrant as specified in its charter) Maryland 52-2176710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2328 West Joppa Road, Lutherville, MD 21093 Address of principal executive offices (410) 494-2580 Registrant’s telephone number Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At August 14, 2008, the issuer had 2,151,301 shares of Common Stock outstanding. PART I-FINANCIAL INFORMATION Item 1. Financial Statements BAY NATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS As of June 30, 2008 and December 31, 2007 June 30, 2008 December 31, 2007 ASSETS (Unaudited) Cash and due from banks $ 458,990 $ 2,314,423 Federal funds sold and other overnight investments 12,183,948 4,859,248 Investment securities available for sale (AFS) - at fair value - 399,529 Other equity securities 1,503,000 1,715,000 Loans held for sale 4,216,362 11,601,070 Loans, net of unearned fees 250,204,991 229,355,171 Total Loans 254,421,353 240,956,241 Less: Allowance for credit losses (6,700,000 ) (5,000,000 ) Loans, net 247,721,353 235,956,241 Other real estate owned, net 2,067,955 946,431 Premises and equipment, net 1,331,421 1,210,787 Investment in bank owned life insurance 5,154,984 5,041,662 Accrued interest receivable and other assets 5,404,730 4,092,538 Total Assets $ 275,826,381 $ 256,535,859 LIABILITIES Non-interest-bearing deposits $ 38,260,722 $ 31,044,172 Interest-bearing deposits 188,890,888 170,937,293 Total deposits 227,151,610 201,981,465 Short-term borrowings 21,811,135 25,371,508 Subordinated debt 8,000,000 8,000,000 Accrued expenses and other liabilities 1,062,295 1,262,334 Total Liabilities 258,025,040 236,615,307 STOCKHOLDERS' EQUITY Common stock - $.01 par value, authorized: 9,000,000shares authorized, 2,147,551 and 2,137,633 issued and outstanding as ofJune 30, 2008 and December 31, 2007, respectively 21,476 21,376 Additional paid in capital 17,931,954 17,788,833 Retained earnings (accumulated deficit) (152,089 ) 2,110,343 Total Stockholders' Equity 17,801,341 19,920,552 Total Liabilities and Stockholders' Equity $ 275,826,381 $ 256,535,859 See accompanying notes to consolidated financial statements. 2 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the three and six-month periods ended June 30, 2008 and 2007 (Unaudited) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 INTEREST INCOME: Interest and fees on loans $ 3,786,381 $ 5,125,869 $ 8,094,465 $ 10,210,677 Interest on federal funds sold and other overnight investments 39,721 184,928 85,112 427,214 Taxable interest and dividends on investment securities 26,975 33,526 38,963 49,646 Total interest income 3,853,077 5,344,323 8,218,540 10,687,537 INTEREST EXPENSE: Interest on deposits 1,409,265 2,101,080 3,027,458 4,130,527 Interest on short-term borrowings 37,729 39,523 152,094 60,704 Interest on subordinated debt 150,131 150,109 300,122 298,563 Total interest expense 1,597,125 2,290,712 3,479,674 4,489,794 Net interest income 2,255,952 3,053,611 4,738,866 6,197,743 Provision for credit losses 557,929 - 3,025,629 - Net interest income after provision for credit losses 1,698,023 3,053,611 1,713,237 6,197,743 NON-INTEREST INCOME: Service charges on deposit accounts 69,128 35,470 125,379 72,411 Gain on sale of mortgage loans 60,993 125,043 140,637 260,492 Income from bank owned life insurance 57,365 - 113,322 - Other income 14,403 20,465 30,904 40,303 Total non-interest income 201,889 180,978 410,242 373,206 NON-INTEREST EXPENSES: Salaries and employee benefits 1,625,370 1,375,588 3,184,327 2,872,777 Occupancy expenses 187,707 163,263 374,418 320,477 Furniture and equipment expenses 103,049 84,674 199,451 169,911 Legal and professional fees 291,878 76,044 457,071 139,905 Data processing and other outside services 276,855 207,207 530,455 393,863 Advertising and marketing related expenses 152,214 85,925 301,090 211,507 Other expenses 359,389 224,262 628,391 403,414 Total non-interest expenses 2,996,462 2,216,963 5,675,203 4,511,854 (Loss) Income before income taxes (1,096,550 ) 1,017,626 (3,551,724 ) 2,059,095 Income tax (benefit) expense (320,292 ) 396,000 (1,289,292 ) 818,000 NET (LOSS) INCOME $ (776,258 ) $ 621,626 $ (2,262,432 ) $ 1,241,095 Per Share Data: Net (Loss) Income (basic) (1) $ (.36 ) $ .29 $ (1.06 ) $ .58 Net (Loss) Income (diluted)(1) $ (.36 ) $ .28 $ (1.06 ) $ .56 Weighted Average shares outstanding (basic) (1) 2,141,806 2,130,375 2,140,825 2,129,629 Effect of Dilution – Stock options and Restricted shares(1) - 79,866 - 80,388 Weighted Average shares outstanding (diluted) (1) 2,141,806 2,210,241 2,140,825 2,210,017 (1) Adjusted to reflect 1.1 stock split in the form of a dividend recorded on June 29, 2007 See accompanying notes to consolidated financial statements. 3 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the six months ended June 30, 2008 and 2007 (Unaudited) Common Stock Additional Paid in Capital Retained Earnings (Accumulated Deficit) Total Stockholders’ Equity Balances at January 1, 2008 $ 21,376 $ 17,788,833 $ 2,110,343 $ 19,920,552 Stock-based compensation expense - 52,646 - 52,646 Issuance of Common Stock 100 90,475 - 90,575 Net Loss - - (2,262,432 ) (2,262,432 ) Balances at June 30, 2008 $ 21,476 $ 17,931,954 $ (152,089 ) $ 17,801,341 Common Stock Additional Paid in Capital Retained Earnings Total Stockholders’ Equity Balances at January 1, 2007 $ 19,354 $ 17,649,678 $ 1,173,461 $ 18,842,493 Stock-based compensation expense - 31,694 - 31,694 Issuance of Common Stock 22 15,138 - 15,160 1.1 to one stock split in the form of a stock dividend 1,935 (1,935 ) - - Cash paid in lieu of fractional shares on stock dividend - - (487 ) (487 ) Net Income - - 1,241,095 1,241,095 Balances at June 30, 2007 $ 21,311 $ 17,694,575 $ 2,414,069 $ 20,129,955 See accompanying notes to consolidated financial statements. 4 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2008 and 2007 (Unaudited) 2008 2007 Cash Flows From Operating Activities: Net (Loss) Income $ (2,262,432 ) $ 1,241,095 Adjustments to reconcile net (loss) income to net cash provided (used) by operating activities: Depreciation 156,229 135,884 Accretion of investment discounts (471 ) (15,567 ) Provisions for credit losses 3,025,629 - Provision for losses on other real estate owned 46,663 - Stock-based compensation expense 52,646 31,694 Increase in cash surrender of bank owned life insurance (113,322 ) - Deferred income taxes (1,160,000 ) - Gain on sale of mortgage loans (140,637 ) (260,492 ) Origination of loans held for sale (59,494,188 ) (77,689,381 ) Proceeds from sale of loans 67,019,533 64,174,522 Net (increase) decreasein accrued interest receivable and other assets (152,192 ) 93,721 Net decrease in accrued expenses and other liabilities (132,204 ) (799,960 ) Net cash provided by (used in) operating activities 6,845,254 (13,088,484 ) Cash Flows From Investing Activities: Purchases of investment securities available for sale - (1,086,260 ) Maturities of investment securities available for sale 400,000 1,400,000 Purchase of Federal Reserve Bank stock (66,900 ) - Redemption (purchase) of Federal Home Loan Bank of Atlanta Stock 278,900 (668,700 ) Loan disbursements in excess of principal payments (24,168,659 ) 1,145,141 Proceeds from the sale of other real estate owned 862,840 - Expenditures for other real estate owned (37,817 ) - Expenditures for premises and equipment (276,863 ) (141,733) Net cash (used in) provided by investing activities (23,008,499 ) 648,448 Cash Flows From Financing Activities: Net increase (decrease) in deposits 25,170,145 (15,640,582 ) Net (decrease) increase in short-term borrowings (3,560,373 ) 18,682,025 Net proceeds from issuance of common stock 22,740 15,160 Cash dividends paid in lieu of fractional shares - (487 ) Net cash provided by financing activities 21,632,512 3,056,116 Net increase (decrease) in cash and cash equivalents 5,469,267 (9,383,920 ) Cash and cash equivalents at beginning of year 7,173,671 33,898,204 Cash and cash equivalents at end of year $ 12,642,938 $ 24,514,284 Supplemental information: Interest paid $ 3,497,814 $ 4,520,506 Income taxes paid $ 353,894 $ 1,005,000 Accrued director fees paid in common stock $ 67,835 $ - Amount transferred from loans to other real estate owned $ 1,993,210 $ - See accompanying notes to consolidated financial statements. 5 BAY NATIONAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) 1. GENERAL Organization Bay National Corporation (the “Company”) was incorporated on June 3, 1999 under the laws of the State of Maryland to operate as a bank holding company of a national bank with the name Bay National Bank (the “Bank”). On May 12, 2000, the Company purchased all the shares of common stock issued by the Bank. The Bank commenced operations on May 12, 2000 after successfully meeting the conditions of the Office of the Comptroller of the Currency (the “OCC”) to receive its charter authorizing it to commence operations as a national bank, obtaining the approval of the Federal Deposit Insurance Corporation to insure its deposit accounts, and meeting certain other regulatory requirements. Basis of Presentation The accompanying consolidated financial statements include the activity of Bay National Corporation and its wholly owned subsidiary, Bay National Bank. All significant intercompany transactions and balances have been eliminated in consolidation. The foregoing consolidated financial statements are unaudited; however, in the opinion of management, all adjustments (comprising only normal recurring accruals) necessary for a fair presentation of the results of the interim periods have been included. The balances as of December 31, 2007 have been derived from audited financial statements. These consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in Bay National Corporation’s 2007 Annual Report on Form 10-K. There have been no significant changes to the Company’s accounting policies as disclosed in the 2007 Annual Report. The results shown in this interim report are not necessarily indicative of results to be expected for the full year 2008 or any other interim period. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America and to general practices in the banking industry. Reclassifications Certain reclassifications have been made to amounts previously reported to conform to the current presentation.
